EXHIBIT 10.6

EXECUTIVE COMPENSATION ARRANGEMENTS

In December 2006, the Compensation Committee of the Board of Directors of WMS
Industries Inc. (the “Company”) and the independent members of the Board of
Directors of the Company approved the following base salaries to be paid for
calendar year 2007 effective December 24, 2006, to the individuals listed below
who were listed as “named executive officers” in the Company’s proxy statement
for the 2006 annual meeting of stockholders:

 

Name   

Title

   2007 Salary Brian R. Gamache    President and Chief Executive Officer   
$809,000 Orrin J. Edidin    Executive Vice President and Chief Operating Officer
   $513,000 Scott D. Schweinfurth    Executive Vice President and Chief
Financial Officer    $471,000 Kathleen J. McJohn    Vice President, General
Counsel and Secretary    $325,000 Patricia Barten    Senior Vice President,
Manufacturing Supply Chain and Business Processes of WMS Gaming Inc    $299,000